Case: 1:18-cr-00084-MWM Doc #: 42 Filed: 02/17/21 Page: 1 of 5 PAGEID #: 118

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:18-cr-84
Plaintiff, | Judge Matthew W. McFarland
Vv. |
ZIDKAIJAH WARREN,
Defendant.

 

ORDER DENYING MOTION TO DISMISS INDICTMENT (Doc. 39)

 

This case is before the Court on Defendant Zidkaijah Warren’s Motion to Dismiss
the Indictment (Doc. 39). The United States has filed a Response in Opposition (Doc.
41), making this matter ripe for the Court's review.

FACTS

On June 20, 2018, a federal grand jury returned a one-count indictment against
Mr. Warren, charging him for being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g)(1), 924(a)(2), and 2. (See Indictment, Doc. 1.) More specifically, the
indictment alleges that Mr. Warren, a previously convicted felon, “did knowingly
possess, in and affecting interstate and foreign commerce, a firearm and ammunition,
that is, a .380 caliber Davis Industries model P-380 semi-automatic handgun ... and five

rounds of Remington-Peters .380 caliber ammunition.” (Id.)
Case: 1:18-cr-00084-MWM Doc #: 42 Filed: 02/17/21 Page: 2 of 5 PAGEID #: 119

ANALYSIS

The statute at issue makes it unlawful for a convicted felon to “possess in or
affecting commerce, any firearm or ammunition.” 18 U.S.C. § 922(g)(1). Mr. Warren
argues the indictment should be dismissed because the “government cannot prove, as a
matter of law, that the firearms charged in this case were possessed ‘in or affecting
commerce,’ as required by thlis] statutory language.” (Doc. 39.) In Mr. Warren’s
opinion, “[p]rosecuting a defendant for possessing a gun, where the only connection to
commerce is that the gun was manufactured in another state, is legally insufficient.”
(Id.) He raises two arguments in this regard —one statutory and one constitutional.

First, Mr. Warren contends that “to the extent [ ] the possession statute is
construed to reach firearms manufactured outside the State of Ohio, such broad and
sweeping exercise of federal power violates the Commerce Clause.” (Id.) Nevertheless,
Mr. Warren “acknowledges that this constitutional issue has been addressed by the
Sixth Circuit repeatedly,” and states that he only raises the argument to preserve the
record for appellate review. (Id.) Indeed, both the Supreme Court and Sixth Circuit
have held that Congress acts within its power under the Commerce Clause to make it
unlawful for a felon to possess a firearm that was manufactured outside the state.
Scarborough v. United States, 431 U.S. 563, 575 (1977); United States v. Chesney, 86 F.3d 564,
569 (6th Cir. 1996). In Scarborough, the Supreme Court interpreted the phrase “in
commerce or affecting commerce” of 18 U.S.C. § 1202 —Section 922(g)(1)’s
predecessor — to require only “that the firearm have been, at some time, in interstate
commerce.” 431 U.S. at 575. In 1986, Congress repealed § 1202 and replaced it with an

2
Case: 1:18-cr-00084-MWM Doc #: 42 Filed: 02/17/21 Page: 3 of 5 PAGEID #: 120

expanded version of § 922—the now-current statute at issue here. In Chesney, the Sixth
Circuit confirmed that Scarborough was still good law and applied the Supreme Court's
interpretation of § 1202(a)’s commerce element to the commerce element of § 922(g)(1).
86 F.3d at 570-71 (noting that “the jurisdictional element of § 922(g)(1), which requires
that the gun be possessed ‘in or affecting commerce’ is virtually identical to the
jurisdictional element of § 1202(a), which required that the gun be possessed ‘in
commerce or affecting commerce.’”). The Sixth Circuit thus reiterated that “a firearm
that has been transported at any time in interstate commerce has a sufficient effect on
commerce to allow Congress to regulate the possession of that firearm pursuant to its
Commerce Clause powers.” Id. More recently, the Sixth Circuit noted that “every other
circuit to have addressed the issue has held, consistently with Chesney, that the
Commerce Clause requires no proof other than that the firearm or ammunition traveled
in interstate commerce.” United States v. Henry, 429 F.3d 603, 620 (6th Cir. 2005). The
law in this matter is clear. Mr. Warren’s constitutional argument is without merit.
Second, Mr. Warren argues that a“ plain reading of the statute itself. . . indicates
that possessors of firearms cannot be criminally liable federally where the only
connection to commerce was that the gun was manufactured in another state.” (Doc.
39.) He states that “[n]either the Supreme Court nor the Sixth Circuit have directly
addressed the statutory construction argument raised herein, so this novel and
important issue must first be decided before the District Court.” (Id.) However, as Mr.
Warren acknowledges, this precise argument was recently decided on the merits by this
Court in United States v. Rashid, No. 1:20-CR-19, 2020 WL 5126697, at *1 (S.D. Ohio Aug.

3
Case: 1:18-cr-00084-MWM Doc #: 42 Filed: 02/17/21 Page: 4 of 5 PAGEID #: 121

31, 2020) (McFarland, J.) and United States v. Wendel, No. 1:19-CR-132, 2020 WL 832098,
at *1 (S.D. Ohio Feb. 20, 2020) (Cole, J.), and Mr. Warren notes that he is presenting the
issue solely to preserve it for appellate review. In Rashid and Wendel, which the Court
incorporates here, we held that defendants’ identical statutory arguments were
foreclosed by Sixth Circuit precedent. Id. Specifically, we noted that in Chesney, the
Sixth Circuit found that “Scarborough was decided as a matter of statutory construction .
.. 86 F.3d at 571. Id. Even though the Supreme Court interpreted § 1202(a), not §
922(g)(1), we held that “Scarborough’s analysis of that language is just as compelling
[now] as it was when the case was decided.” Rashid, 2020 WL 5126697 at *2. We thus
concluded that “on a possession charge under § 922(¢)(1), we are bound to treat
Scarborough’s application of the phrase ‘in and affecting commerce’ as authoritative.”
Id. at *3. In other words, by applying Scarborough’s interpretation of § 1202(a) to the
same element in § 922(g), the Sixth Circuit has already resolved Mr. Warren’s statutory
question. See Chesney, 86 F.3d at 564. And this Court is bound to follow that precedent.
CONCLUSION

In sum, stare decisis controls, as both of Mr. Warren’s arguments have already
been resolved by the Supreme Court and Sixth Circuit. Mr. Warren, a convicted felon,
possessed a firearm in Ohio that was manufactured in another state. Further, since the
Government alleges that the firearms and ammunition in Mr. Warren’s possession were
“in and affecting interstate and foreign commerce,” the indictment is legally sufficient.

Mr. Warren’s Motion to Dismiss the Indictment (Doc. 39) is therefore DENIED.
Case: 1:18-cr-00084-MWM Doc #: 42 Filed: 02/17/21 Page: 5 of 5 PAGEID #: 122

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mab, Wide)

 

JUDGE MATTHEW W. McFARLAND
